Case 3:20-cv-30114-KAR Document1 Filed 07/13/20 Page 1 of 6

FILED
UNITED STATES DISTRICT COURT ERKS OFFICE
DISTRICT OF MASSACHUSETHS) Ju, 13 PH > 28

ROBERT CROSIER a ae a Lae vehi

wl VP i ASS.

Vv. COMPLAINT AND JURY
DEMAND

NORTH ATLANTIC STATES REGIONAL

COUNCIL OF CARPENTERS LOCAL 336 Docket no.
TIMOTHY CRAW

CHARLIE PAYNE

DAVID MINASIAN

INTRODUCTION

1. This a unfair labor practice action, brought pursuant to National
Labor Relations Act Sections 8(b)(1)(A) and (8)(b)(2) brought by
Robert Crosier. On August 12, 2019 a unfair labor practice charge
was filed by Robert Crosier alleging discriminatory hiring hall
practices regarding referrals for employment, Mr. Crosier signed
on to The Unions out of work referral list August 2018 and wasn’t
referred for any job opportunities for almost a year later and it
wasn’t until Mr. Crosier and Kevin Honiker called and complained
to Tom Flynn Secretary-Treasurer of then the New England
Regional Council of Carpenters and met him and Dave Minasian
Regional Manger in Worcester. It wasn’t until after meeting with
Tom Flynn and Dave Minasian and filing the unfair labor practice
charge that Mr. Crosier and Kevin Honiker started to receive job
referrals. Mr. Crosier was bypassed for a job pile driving where
Mr. Honiker was referred by Union Representative Tim Craw to
Case 3:20-cv-30114-KAR Document 1 Filed 07/13/20 Page 2 of 6

the Pittsfield water treatment plant, Mr. Crosier was bypassed for
member John Bell who wasn’t even on the unions out of work list
as he had told Mr. Honiker he wanted to take the entire summer
off and hadn’t signed on. Mr. Bell had already been referred for
work in 2019 by Mr. Craw and was only laid off recently from
Pittsfield innovative center where he was employed for 3-4
months.

. Plaintiff filed another unfair labor practice May 19, 2020 pursuant
to National Labor Relations Act Sections 8(b)(1)(a) and 8(b)(2)} and
alleges retaliation for making the unfair labor practice charge on
August 12, 2019, Mr. Crosier wasn’t referred for employment for
6 months from the period of his last referral in 2019 and it wasn’t
until he complained to Fred Taylor Union Representative in local
336 Worcester office about Mr. Craw in local 336 Springfield
office who controls Mr. Crosier normal work area.

. Mr. Crosier wasn’t referred for work until March 25, 2020 he
received a call from Mr. Craw about a drywall job at Williams
College where construction workers were walking off and the job
was shut down 2 days later due to covid-19, the only reason Mr.
Craw had called Mr. Crosier because he couldn’t find anyone to
work because of the fears of covid-19, Mr. Crosier rejected the
offer because of the same and he doesn’t perform drywall work
as he’s a finish carpenter and Mr. Craw is well aware of that fact.
. Mr. Crosier hadn’t heard from Mr. Craw or any other union
representatives about work again until April 27, 2020 when Mr.
Craw called offering Mr. Crosier a 9 day job setting up tables at
UMASS Amherst, Mr. Crosier declined not knowing the covid-19
protocols in place to keep workers safe and lost the call with Mr.
Craw. Mr. Crosier did make several calls and emails regarding
work, he called Bob Dudley who Mr. Crosier had met at Smith
College and was working for Shawmut/Starlight Construction and
asked him if they needed anyone as they had just started another
project of substantial size at Smith College, Mr. Crosier wasn’t
Case 3:20-cv-30114-KAR Document 1 Filed 07/13/20 Page 3 of 6

referred for work there back in 2017 when Shawmut called the
hall for a carpenter, Mr. Crosier was out soliciting work when he
heard that Shawmut needed a carpenter on that project, Mr.
Crosier had stopped by the Smith College project that day only to
find out they had already referred a carpenter and Mr. Crosier
had spoken to Pete who had been dispatched , he was only out of
work 2 weeks, Mr. Crosier was out of work 9 months at the time.
Mr. Crosier immediately called Tom Flynn and complained about
the bypassing on the out of work list and he received a call later
that day from Jason Garand who tried to explain himself.

. Mr. Dudley had told Mr. Crosier that 2 carpenters were
dispatched by Mr. Craw to Shawmut/Starlite new project at Smith
College at the end of March early April 2020, a job that Mr. Craw
had since the project inception appointed his son-in-law job
steward, Mr. Crosier believes he was not referred because of his
previous complaint to The NLRB. Members wait time from sign on
until they get referred out for employment varies with workload,
their specialty etc, Mr. Crosier wasn’t called for 6 months and was
at the very top of the out of work list. Mr.Craw routinely bypasses
members on the referral list to put his cronies and members who
hold officer positions to work.

JURISDICTION

6. This action is brought pursuant to NLRA SECTION 8(b)(1)(a) and

8(B)(2).

PARTIES

7. Plaintiff Robert Crosier is a member of The North Atlantic States

Regional Council of Carpenters Local 336 and a Massachusetts
resident.

8. Defendant North Atlantic States Regional Council of Carpenters
Local 336 is a Labor Organization. |

9. Timothy Craw is a Union Representative.
Case 3:20-cv-30114-KAR Document1 Filed 07/13/20 Page 4 of 6

10.Charlie Payne is a Union Representative.
11.David Minasian is a Regional Manager.

FACTS

12. Mr. Crosier worked 4 weeks in the union in the capacity of a
carpenter in 2019, Mr. Crosier has of this filing worked 2 weeks in
the union in 2020.

13. Mr. Crosier wasn’t referred for any employment opportunities
for almost a year from August 2018 until August 2019.

14. Mr. Crosier wasn’t referred for any employment opportunities
for the period of almost 6 months from October 2019 until March
25, 2020 for any justifiable reason other than he was being retaliated
against.

15. Mr. Crosier has suffered financial hardship related to his not
being referred for employment and it’s impaired his ability to earn a
living because of the local 336 union representatives retaliatory
arbitrary , discriminatory and bad faith actions.

16. Local 336 operates under the guise of a non exclusive hiring hall
system when their clearly a exclusive hiring hall on many projects
including but not limited to market opportunity fund projects where
contractors use our fund money, the union takes 25 cents an hour
for every hour we work and it comes out of every carpenters
paycheck to sublet union contractors bids when their facing
competition from non union contractors, in order to use the fund
money the union contractors must agree to go through the union for
any manpower needs on that project, there’s nothing in writing , it’s
just a handshake deal between the union and the contractor,
because the union doesn’t want the exclusive hiring hall designation
Case 3:20-cv-30114-KAR Document 1 Filed 07/13/20 Page 5 of 6

and all the laws that come with it, but they want to act like a
exclusive hiring hall so their able to put the people they want on
those projects. Members aren’t able to get on those projects on
their own but the union doesn’t tell them that fact and members
waste their time soliciting those very projects, it’s not a well known
fact amongst the membership. I’ve personally not been able to
procure employment on these exclusive hiring hall projects even
being told by the job steward the project was through the hall and

Mr. Craw only.

17. Mr. Crosier isn’t privy to the referral list but he’s supposed to
accept that between August 2018 and August 2019 no members
were referred for work in that time period and between October
2019 and March 25, 2020 no members were referred for
employment with any contractors by any of the union
representatives in Springfield and Worcester, MA.

18. Mr. Crosier is continually bypassed on the unions exclusive and
non exclusive hiring hall dispatch list, it’s truly one in the same but
it’s discriminatory, arbitrary and their actions are in bad faith
regarding referring members for employment opportunities. Mr.
Crosier has been outspoken regarding the unions discriminatory
hiring hall referral list and he’s made several complaints to the
internal union hierarchy and filed unfair labor practice charges and
has paid a hefty price for speaking up and out about the union unfair
hiring hall practices.

Count 1
VIOLATION OF NATIONAL LABOR RELATIONS ACT
SECTION 8
NORTH ATLANTIC STATES REGIONAL COUNCIL OF
CARPENTERS LOCAL 336
19. The above paragraphs are incorporated herein.
Case 3:20-cv-30114-KAR Document1 Filed 07/13/20 Page 6 of 6

20. By the actions described in the above paragraphs, Defendant
union breached their duty of fair representation, their actions were
retaliatory, arbitrary, discriminatory and in bad faith.

DEMAND FOR RELIEF
WHEREFORE, the Plaintiff requests that this Court award:

Compensatory damages against the Defendant;

. Punitive damages against the Defendant;

The costs of this action, including reasonable attorneys fees;
Such other and further relief, as this Court may deem necessary
and appropriate.

pe NP

DEMAND FOR JURY TRIAL
A Jury trial is hereby demanded.

Dated 6-29-2020
Respectfully Submitted,
Plaintiff Robert Crosier
Crwser

P.O. Box 32
Chester, MA 01011
recrorec@gmail.com
413-207-4578
